DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 6/8/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 was  considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to product, classified in 33/32.
II. Claims 7-12, drawn to method, classified in 33/007.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case instant product can be made by a materially different process of selecting growing  a portion of  p-type semiconductor layer  and the active  layer  to expose the a partial portion of the n-type semiconductor layer as alternative growing p-ty semiconductor layer  and then removing portion of p-semiconductor layer to expose the n-ty semiconductor layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr.Tulino on 12/15/2-012 a provisional election was made without traverse to prosecute the invention of I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Okuyama (US 2013/0330852) in combination with Saito (2017/0069793)
With respect to claim 1, Okuyama ‘852 teach  semiconductor light-emitting element comprising: an n-type semiconductor layer “140”made of an n-type AlGaN-based semiconductor material; an active layer “150”made of an AlGaN-based semiconductor material provided on the n-type semiconductor layer; a p-type semiconductor layer160” provided on the active layer; a p-side contact electrode made of Rh and in contact”310,320,330” (para 0087)with the p-type semiconductor layer; an n-side contact electrode “410,420,430”provided in a region on the n-type semiconductor layer different from a region in which the active layer is formed; a p-side electrode covering layer”340,350” made of TiN that covers the p-side contact electrode; an n-side electrode covering layer made of TiN that covers the n-side contact electrode; a dielectric protective layer that covers the n-type semiconductor layer, the active layer, the p-type semiconductor layer, the p-side electrode covering layer, and the n-side electrode covering layer”440,450”; and a p-side pad electrode in contact with the p-side electrode covering layer in a p-side opening that extends through the dielectric protective layer “180”on the p-side contact electrode”310,320,330”; and an n-side pad electrode”410,420,430” in contact with the n-side electrode covering layer in an n-side opening that extends through the dielectric protective layer”180” on the n-side contact electrode, wherein the p-side electrode covering layer is formed over an entirety of an interface between the p-side contact electrode and the dielectric protective layer.(fig.1 and related description) P-type covering layer an n-type covering layers are formed of titanium(para 01034) but not TiN. However, it is well known in the art to use TiN as alternative to Ti.( Moon et al Us 2015/0333230) par 0204)
With respect to claim 2, Okuyama teach the semiconductor light-emitting element, wherein the dielectric protective layer comprises an Al.sub.2O.sub.3 layer and a SiO.sub.2 layer.(para 0082)

With respect to claim 3,Okuyam teach  the semiconductor light-emitting element, wherein the dielectric protective layer comprises a SiO.sub.2 layer and a SiN layer.(see para 0082)

With respect to claim 4,Okuyam teach  the semiconductor light-emitting element, wherein the dielectric protective layer comprises an Al.sub.2O.sub.3 layer, a SiO.sub.2 layer, and a SiN layer.(see para 0082)

With respect to claim 5,Okuyama teach  the semiconductor light-emitting element, wherein a difference between positions of an upper surface of the p-side contact electrode and an upper surface of the n-side contact electrode in a direction of thickness is 100 nm or smaller.(fig.1 and related description)
With respect to claim 6, Okuyama does not teach  the semiconductor light-emitting element, further comprising: a patterned sapphire substrate in which a concave-convex pattern is formed on a principal surface, wherein the n-type semiconductor layer is provided on the principal surface of the patterned sapphire substrate. Saito teach  the semiconductor light-emitting element, further comprising: a patterned sapphire substrate in which a concave-convex pattern”11” is formed on a principal surface, wherein the n-type semiconductor layer is provided on the principal surface of the patterned sapphire substrate. (see fig.1) It would have been obvious to one of ordinary skill in the art to use concave convex surface on the substrate  followed growing compound semiconductor layer to improve the crystal quality as taught by Saito.(see abstract)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,387,385 in view of Okuyama (US 2013/0330852). US patent 11,387,585 additionally including dielectric layer  formed  of silicon oxide or silicon nitride or aluminum oxide. Saito  teach protective layer”180” formed of  silicon oxide or silicon nitride or aluminum oxide( fig.1 and para 0082). It would have been obvious to one of ordinary skill in the art  to use one of the disclosed materials as choice given by Okuyama.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach forming p-type and n-type contacts on LED structure.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816